DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
The claimed system consists of a database and a server, however in both cases the specifications clearly indicate that they could be either physical or virtual embodiments (database: [0021] “the database arrangement may be hardware, software, firmware and/or any combination thereof.”, server: [0024] “the server arrangement includes any arrangement of physical or virtual computational entities capable of processing and enhancing information to perform various computational tasks. […] Optionally, the server arrangement is implemented as a computer program that provides various services (such as database service) to other devices, modules or apparatus.”). By explicitly including virtual embodiments the claims cover transitory signals, an area which has been deemed unpatentable. As such, amending the specifications to limit the system to physical embodiments would overcome this rejection on the ground of 35 U.S.C. 101. In the interest of compact prosecution the remainder of this office action proceeds as if the suggested changes have been made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paik, et al. US Pat 6076088, further in view of Agrawal, et al. US PG Pub 20050055327 A1.

Regarding claims 1 and 6, Paik, et al. teaches retrieving the documents from the at least one source (Paik, et al. col 3, lines 37-39, "The present invention provides an information extraction system that allows users to ask questions about documents in a database", col 4, lines 17-18, "this specific embodiment describes its use with news sources, medical literature, military instructional manuals, or the World Wide Web"); pre-processing the documents from the at least one source, wherein a given document is pre-processed based on source of the given document (Paik, et al. col 10, lines 49-51, "Document preprocessor 140 transforms raw digital data files of text into a uniform format suitable for further processing by the system."); associating a document identifier with each of the documents (Paik, et al. col 21, lines 9-13, "The source information consists of the unique identification for the clause from which the CRC is extracted; the unique id of the sentence from which the clause extracted; and the unique id of the document from which the sentence extracted."); and storing the documents in the database arrangement corresponding to the document identifiers associated therewith (Paik, et al. col 5, lines 53-55, "A document will typically be a member of a document database, referred to as a corpus", col 21, lines 9-13, "The source information consists of […] and the unique id of the document from which the sentence extracted.").
Paik, et al. does not teach extracting keywords from the documents. Agrawal, et al. teaches extracting keywords from the document (Agrawal, et al. [0004]: "Contemporary search engines build inverted indexes that map a keyword to its precise locations in an indexed document."). 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow for inverted index searching of uniquely identified documents, they would combine the document cataloging and storage system from Paik, et al. with the extraction of keywords to make an index from Agrawal, et al.
Paik, et al. does not teach creating an index for the database arrangement. Agrawal, et al. teaches creating an index for the database arrangement (Agrawal, et al. [0011]: "the distributed index is used to identify a set of documents (or machines that host the documents) matching the searcher's query."). 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow for inverted index searching of documents stored in a database, they would combine the database document storage from Paik, et al. with the assignment of an index to each document from Agrawal, et al.
Paik, et al. teaches where each document is assigned an identifier (see above), however Paik, et al. does not teach wherein an index comprises document identifier corresponding to the extracted keywords. Agrawal, et al. teaches creating an index of the documents corresponding to the extracted keywords, which since they already have unique identifiers from Paik, el at. means Agrawal, et al. teaches wherein the index comprises document identifier listed corresponding to the extracted keywords (Agrawal, et al. [0004]: "Contemporary search engines build inverted indexes that map a keyword to its precise locations in an indexed document.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow for quick keyword searching and retrieval of many documents, they would combine the Uniquely identified document database storage from Paik, et al. with the assignment of an index of the keywords in each document from Agrawal, et al.

Regarding claims 2 and 6, Paik, et al. teaches wherein the at least one source is at least one of a: public data source, private data source (Paik, et al. col 4, lines 17-18, "this specific embodiment describes its use with news sources, medical literature, military instructional manuals, or the World Wide Web").

Regarding claims 5 and 10, Paik, et al. has already been shown to associate document with a unique identifier (see above), and thus by retrieving a document from a database in response to a query illustrates retrieving, from the database arrangement, documents corresponding to the document identifiers (Paik, et al. col 3, lines 49-52, "a set of documents is subjected to operations which extract concept-relation-concept triples (CRCs), which are stored in a data organization (such as a database) for query purposes.", col 9, lines 23-25, "The user interface software also presents the retrieved documents as a result of the query to the user").
Paik, et al. does not teach receiving, as a user-input, at least one of keywords stored in the index for the database arrangement. Agrawal, et al. teaches receiving, as a user-input, at least one of keywords stored in the index for the database arrangement (Agrawal, et al. [0051]: "The privacy-preserving index 210 returns to searcher 40 a list of providers 75, 80 containing documents that might contain those keywords at block 310.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow a user to quickly retrieve all documents containing a specified keyword, they would combine the 
Paik, et al. teaches where the identified value from a search is the document(s) unique identifier (Paik, et al. col 21, lines 9-13, "The source information consists of […] and the unique id of the document from which the sentence extracted."), but Paik, et al. does not teach identifying, from the index for the database arrangement, document identifiers associated with the user-input. Agrawal, et al. teaches searching on an index, but does not specify returning the document identifier (Agrawal, et al. [0051]: "Searcher 40 then searches those specified providers 75, 80 with the keywords annotated with the access privilege and authentication of searcher 40 (block 315)."). However together they teach identifying, from the index for the database arrangement, document identifiers associated with the user-input.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Agrawal, et al. with Paik, et al., that in order to allow a user to quickly retrieve all documents containing a specified keyword, they would combine the unique document identifiers from Paik, et al. with the document inverted indexing from Agrawal, et al.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Paik, et al. US Pat 6076088 as applied to claim 1 above, and further in view of Hunt, et al. US PG Pub 20070239705 A1.
Paik, et al. does not teach wherein pre-processing the documents comprises obfuscation of confidential data, when the source of the documents is the private data source. Hunt, et al. teaches wherein pre-processing the documents comprises obfuscation of confidential data, when the source of the documents is the private data source (Hunt, et al. [0005]: "Other conventional systems use irreversible cryptographic algorithms, or one-way functions, such as MD-5 (also referred to as message digest 5), to obfuscate sensitive or confidential data.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Hunt, et al. with Paik, et al., that in order to prevent unauthorized viewing of sensitive data in searchable documents, they would combine the document cataloging and storage method from Paik, et al. with the obfuscation method from Hunt, et al.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paik, et al. US Pat 6076088 and Agrawal, et al. US PG Pub 20050055327 A1 as applied to claim 1 above, and further in view of Gardner, et al. US PG Pub 20060053173 A1.
Paik, et al. and Agrawal, et al. do not teach wherein the server arrangement extracts keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts. Gardner, et al. teaches wherein the server arrangement extracts keywords using an ontological databank, wherein the ontological databank comprises a plurality of concepts (Gardner, et al.: [0296]: "In one embodiment, one or more multi-relational ontologies may be utilized to improve searching or querying of databases or other data structures. This searching or querying may include keyword searches, information retrieval (IR) tools, sophisticated natural language processing, or other searching or querying. As a multi-relational ontology according to the invention includes structured knowledge describing the family relationships and synonyms for a given term, a multi-relational ontology may be used to extend and refine searches.").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Gardner, et al. with Paik, et al. and Agrawal, et al., that in order to augment the searched keywords to include similar terms, they would combine the document keyword indexing and storage method from Agrawal, et al. and Paik, et al. with the ontological keyword extension from Gardner, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Th 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                             


/ALEX GOFMAN/Primary Examiner, Art Unit 2163